Case 19-59871-pmb         Doc 44   Filed 06/08/21 Entered 06/08/21 10:30:43            Desc Main
                                   Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: June 8, 2021
                                                     ________________________________
                                                                 Paul Baisier
                                                         U.S. Bankruptcy Court Judge

 _______________________________________________________________



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:                                                CASE NO. 19-59871-pmb

 KENNETH ANDRE CARTER,                                 CHAPTER: 13

          Debtor.                                      JUDGE: PAUL BAISIER
 PHH MORTGAGE CORPORATION,

                Movant,
 v.

 KENNETH ANDRE CARTER, Debtor,
 MELISSA J. DAVEY, Trustee,                            CONTESTED MATTER

                Respondent.

                       ORDER GRANTING SECOND AMENDED
                   MOTION TO APPROVE LOAN MODIFICATION (#43)

       The above styled Second Amended Motion to Approve Loan Modification (the “Motion”)

filed, May 5, 2021 (Docket No. 43) was called for hearing on May 6, 2021, upon notice of

assignment of hearing to each of the above-captioned parties in interest. There was no opposition

to the Motion and Movant asserts that the parties were properly served. Accordingly;
Case 19-59871-pmb       Doc 44   Filed 06/08/21 Entered 06/08/21 10:30:43           Desc Main
                                 Document     Page 2 of 3



       IT IS HEREBY ORDERED that the Motion with respect to 4450 Flat Stone Drive,

Snellville, Georgia 30039-3336 is GRANTED. The parties shall be authorized to enter into a loan

modification agreement. The terms as modified are as set forth in the Motion and are approved.

       FURTHER ORDERED that the Trustee shall cease funding the balance of Movant’s pre-
petition claim.


                                    END OF DOCUMENT


PREPARED AND PRESENTED BY:


 /s/Andrew H. McCullen
 Andrew H. McCullen, Bar No.: 872658
 Attorney for Movant
 Aldridge Pite, LLP
 Fifteen Piedmont Center
 3575 Piedmont Road, N.E., Suite 500
 Atlanta, GA 30305
 Phone: (404) 994-7400
 Fax: (888) 873-6147
 Email: amccullen@aldridgepite.com

NO OPPOSITION:


/s/ Taylor Schlairet Mansell              with express permission
Taylor Schlairet Mansell, Bar No.: 940461
Attorney For Chapter 13 Trustee
Melissa J. Davey, Standing Ch 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303
mail@13trusteeatlanta.com
Case 19-59871-pmb        Doc 44   Filed 06/08/21 Entered 06/08/21 10:30:43   Desc Main
                                  Document     Page 3 of 3



                                  DISTRIBUTION LIST


Aldridge Pite, LLP
3575 Piedmont Road, N.E.
Suite 500
Atlanta, GA 30305

Kenneth Andre Carter
4450 Flat Stone Dr
Snellville, GA 30039

Karen King
King & King Law LLC
215 Pryor Street, S.W.
Atlanta, GA 30303

Melissa J. Davey
Melissa J. Davey, Standing Ch 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303
